 

BLACK DIAMOND, INC.

2015 STOCK INCENTIVE PLAN

STOCK AWARD AGREEMENT

 

 

STOCK AWARD AGREEMENT (the “Agreement”) made as of this «numberdate» day of
«month», «year», by and between Black Diamond, Inc., a Delaware corporation,
having its principal office at 2084 East 3900 South, Salt Lake City, Utah 84124
(the “Company”), and «FirstName» «LastName», an individual residing in
«citystate» (the “Recipient”). Capitalized terms not defined herein shall have
the meanings ascribed to them in the Company’s 2015 Stock Incentive Plan.

 

WHEREAS, the Company has heretofore adopted the Black Diamond, Inc. 2015 Stock
Incentive Plan (the “Plan”) for the benefit of certain employees, officers,
directors, consultants, independent contractors and advisors of the Company or
Subsidiaries of the Company, which Plan has been approved by the Company’s
stockholders; and the Recipient is a valued and trusted «employee / director» of
the Company and/or one of its subsidiaries; and

 

WHEREAS, the Company believes it to be in the best interests of the Company to
secure the future services of the Recipient by providing the Recipient with an
inducement to remain an «employee / director» of the Company and/or one of its
Subsidiaries through the grant of a stock grant in the Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1.   Stock Award. Subject to the provisions hereinafter set forth and the terms
and conditions of the Plan, the Company hereby grants to the Recipient, as of
«grantdate» (the “Grant Date”), a stock award, subject to the vesting schedule
set forth below, of up to an aggregate of «amountofshares» shares (the “Grant
Shares”) of common stock of the Company, par value $0.0001 per share (the
“Common Stock”), such number being subject to adjustment as provided in the
Plan. As more fully described below, the Grant Shares granted hereby are subject
to forfeiture by the Recipient if certain criteria are not satisfied.

 

2.   Vesting.

 

(a)   The Grant Shares shall vest and become non-forfeitable in accordance with
the following schedule:

 

  Earned Portion of Vesting Date Grant Shares     «Vestingdate1» «shares1»
«Vestingdate2» «shares2» «Vestingdate3» «shares3» «Vestingdate4» «Shares4»
«Vestingdate5» «Shares5»

 

 

 

 

(b)   Notwithstanding the vesting schedule set forth above, such vesting
schedule may be accelerated by the Board of Directors or the Compensation
Committee of the Board of Directors (the “Committee”) in their sole decision.

 

(c)   Upon the vesting date the earned portion of the Grant Shares shall be
issued to the Recipient in accordance with the Plan and the terms hereof
including Section 3 below.

 

(d)    If the Recipient is terminated by the Company or its Subsidiaries for
Cause (as defined in the Plan), voluntarily terminates employment by the Company
or its Subsidiaries or if Recipient’s service to the Company is Terminated
because of death or Disability of Recipient, prior to the satisfaction of the
vesting provisions set forth above, no further portion of the Grant Shares shall
become vested pursuant to this Agreement and such unvested Grant Shares shall be
forfeited effective as of the date that the Recipient ceases to be so employed
by the Company.

 

(e)   Nothing in the Plan or this Agreement shall confer on Recipient any right
to continue in the employ of, or other relationship with, the Company or any
Subsidiary of the Company, or limit in any way the right of the Company or any
Affiliate or Subsidiary of the Company to terminate Recipient’s employment or
other relationship at any time, with or without Cause. This Agreement does not
constitute an employment contract. This Agreement does not guarantee employment
for the length of time of the vesting schedule set forth above or for any
portion thereof.

 

(f)   Recipient understands that Recipient may suffer adverse tax consequences
as a result of the grant, vesting or disposition of the Grant Shares. Recipient
represents that Recipient has consulted with his or her own independent tax
consultant(s) as Recipient deems advisable in connection with the grant, vesting
or disposition of the Grant Shares and that Recipient is not relying on the
Company for any tax advice. 

 

3.   Issuance and Withholding.

 

(a)   Upon vesting, the Company shall issue the earned Grant Shares registered
in the name of Recipient, Recipient’s authorized assignee, or Recipient’s legal
representative, and shall deliver certificates representing the Grant Shares.

 

(b)   Subject to Section 16 below, prior to the issuance of the Grant Shares,
Recipient must pay or provide for any applicable federal or state withholding
obligations of the Company.

 

4.   Compliance With Laws and Regulations. The issuance and transfer of Grant
Shares shall be subject to compliance by the Company and Recipient with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange or quotation system on which the
Company’s Common Stock may be listed at the time of such issuance or transfer

 

5.   Non-transferability. Until the Grant Shares shall be vested and issued and
until the satisfaction of any and all other conditions specified herein, the
Grant Shares may not be sold, transferred, assigned, pledged or otherwise
encumbered or disposed of by the Recipient, other than by will or by the laws of
descent and distribution, except upon the written consent of the Company and, in
any case, in compliance with the terms and conditions of this Agreement. The
terms of this stock award shall be binding upon the executors, administrators,
successors and assigns of Recipient.

 

 2 

 

 

6.   Privileges of Stock Ownership. Recipient shall not have any of the rights
of a stockholder with respect to any Grant Shares until the Grant Shares are
issued to Recipient.

 

7.   Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Recipient or the Company to the Committee for review. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and Recipient.

 

8.   Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan constitute the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter.

 

9.   Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Recipient shall be in writing and addressed to
Recipient at the address indicated above or to such other address as such party
may designate in writing from time to time to the Company. All notices shall be
deemed to have been given or delivered upon: personal delivery; three (3) days
after deposit in the United States mail by certified or registered mail (return
receipt requested); one (1) business day after deposit with any return receipt
express courier (prepaid); or one (1) business day after transmission by
facsimile.

 

10.   Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement shall be binding upon Recipient and
Recipient’s heirs, executors, administrators, legal representatives, successors
and assigns.

 

11.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applicable to agreements made
and to be performed entirely within such state, other than conflict of laws
principles thereof directing the application of any law other than that of
Delaware.

 

12.   Acceptance. Recipient hereby acknowledges receipt of a copy of the Plan
and this Agreement. Recipient has read and understands the terms and provisions
thereof, and accepts this stock award subject to all the terms and conditions of
the Plan and this Agreement. Recipient acknowledges that there may be adverse
tax consequences upon the grant or the vesting of this stock award, issuance or
disposition of the Grant Shares and that the Company has advised Recipient to
consult a tax advisor regarding the tax consequences of the grant, vesting,
issuance or disposition.

 

13.   Covenants of the Recipient The Recipient agrees (and for any heir,
executor, administrator, legal representative, successor, or assignee hereby
agrees), as a condition upon the grant of the stock award hereunder:

 

(a)   Upon the request of the Committee, to execute and deliver a certificate,
in form satisfactory to the Committee, certifying that the Grant Shares being
acquired pursuant to the vesting provisions set forth above are for such
person’s own account for investment only and not with any view to or present
intention to resell or distribute the same. The Recipient hereby agrees that the
Company shall have no obligation to deliver the Grant Shares unless and until
such certificate shall be executed and delivered to the Company by the Recipient
or any successor.

 

 3 

 

 

 

(b)   Upon the request of the Committee, to execute and deliver a certificate,
in form satisfactory to the Committee, certifying that any subsequent resale or
distribution of the Grant Shares by the Recipient shall be made only pursuant to
either (i) a Registration Statement on an appropriate form under the Securities
Act of 1933, as amended (the “Securities Act”), which Registration Statement has
become effective and is current with regard to the Grant Shares being sold, or
(ii) a specific exemption from the registration requirements of the Securities
Act, but in claiming such exemption the Recipient shall, prior to any offer of
sale or sale of such Grant Shares, obtain a prior favorable written opinion of
counsel, in form and substance satisfactory to counsel for the Company, as to
the application of such exemption thereto. The foregoing restriction contained
in this subparagraph (b) shall not apply to (i) issuances by the Company so long
as the Grant Shares being issued are registered under the Securities Act and a
prospectus in respect thereof is current, or (ii) re-offerings of the Grant
Shares by Affiliates of the Company (as defined in Rule 405 or any successor
rule or regulation promulgated under the Securities Act) if the Grant Shares
being re-offered are registered under the Securities Act and a prospectus in
respect thereof is current.

 

(c)   That certificates evidencing Grant Shares being acquired pursuant to the
vesting schedule set forth above shall bear a legend, in form satisfactory to
counsel for the Company, manifesting the investment intent and resale
restrictions of the Recipient described in this Section.

 

(d)   That upon vesting of the Grant Shares pursuant to the vesting provisions
set forth above, or upon sale of the Grant Shares, as the case may be, the
Company shall have the right to require the Recipient to remit to the Company,
or in lieu thereof, the Company may deduct, an amount of shares or cash
sufficient to satisfy federal, state or local withholding tax requirements, if
any, prior to the delivery of any certificate for such Grant Shares or
thereafter, as appropriate.

 



14.   Obligations of the Company



  

(a)   Notwithstanding anything to the contrary contained herein, neither the
Company nor its transfer agent shall be required to issue any fraction of a
share of Common Stock, and the Company shall issue the largest number of whole
Grant Shares of Common Stock to which Recipient is entitled and shall return to
the Recipient the amount of any unissued fractional share in cash.

  

(b)   The Company may endorse such legend or legends upon the certificates for
Grant Shares issued to the Recipient pursuant to the Plan and may issue such
“stop transfer” instructions to its transfer agent in respect of such Grant
Shares as, in its discretion, it determines to be necessary or appropriate to:
(i) prevent a violation of, or to perfect an exemption from, the registration
requirements of the Securities Act; or (ii) implement the provisions of the Plan
and any agreement between the Company and the Recipient or grantee with respect
to such Grant Shares.

  

(c)   The Company shall pay all issue or transfer taxes with respect to the
issuance or transfer of Grant Shares to Recipient, as well as all fees and
expenses necessarily incurred by the Company in connection with such issuance or
transfer.

  

(d)   All Grant Shares issued following vesting shall be fully paid and
non-assessable to the extent permitted by law.

 



 4 

 

 

 

15.   No Section 83(b) Election. Recipient shall not file an election with the
Internal Revenue Service under Section 83(b).

 

16.   Withholding Taxes. The Recipient acknowledges that the Company is not
responsible for the tax consequences to the Recipient of the granting, vesting
or issuance of the Grant Shares, and that it is the responsibility of the
Recipient to consult with the Recipient’s personal tax advisor regarding all
matters with respect to the tax consequences of the granting, vesting and
issuance of the Grant Shares. The Company shall have the right to deduct from
the Grant Shares or any payment to be made with respect to the Grant Shares any
amount that federal, state, local or foreign tax law requires to be withheld
with respect to the Grant Shares or any such payment. Alternatively, the Company
may require that the Recipient, prior to or simultaneously with the Company
incurring any obligation to withhold any such amount, pay such amount to the
Company in cash or in shares of the Company’s Common Stock (including shares of
Common Stock retained from the stock award creating the tax obligation), which
shall be valued at the Fair Market Value of such shares on the date of such
payment. In any case where it is determined that taxes are required to be
withheld in connection with the issuance, transfer or delivery of the shares,
the Company may reduce the number of shares so issued, transferred or delivered
by such number of shares as the Company may deem appropriate to comply with such
withholding. The Company may also impose such conditions on the payment of any
withholding obligations as may be required to satisfy applicable regulatory
requirements under the Exchange Act, if any.

 

17.   Miscellaneous

 

(a)   If the Recipient loses this Agreement representing the stock award granted
hereunder, or if this Agreement is stolen, damaged or destroyed, the Company
shall, subject to such reasonable terms as to indemnity as the Committee, in its
sole discretion shall require, replace the Agreement.

 

(b)   This Agreement cannot be amended, supplemented or changed, and no
provision hereof can be waived, except by a written instrument making specific
reference to this Agreement and signed by the party against whom enforcement of
any such amendment, supplement, modification or waiver is sought. A waiver of
any right derived hereunder by the Recipient shall not be deemed a waiver of any
other right derived hereunder.

 

(c)   This Agreement may be executed in any number of counterparts, but all
counterparts will together constitute but one agreement.

 

(d)   In the event of a conflict between the terms and conditions of this
Agreement and the Plan, the terms and conditions of the Plan shall govern. All
capitalized terms used herein but not defined shall have the meanings given to
such terms in the Plan.

 

(e)   All Grant Shares and benefits provided under this Agreement shall be
subject to any compensation recovery or clawback policy as required under
applicable law, rule or regulation or otherwise adopted by the Company from time
to time.

 

(Signature Page Follows)

 

 5 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Recipient has executed this
Agreement in duplicate as of the Date of Grant.

 

 

BLACK DIAMOND, INC.         By:     Name:   Title:         RECIPIENT     By:    
«FirstName» «LastName»


 



 6 

 

